             Case 1:21-cv-00079-CM Document 1 Filed 01/06/21 Page 1 of 15




David R. Ehrlich (de-9786)
Amanda B. Slutsky (as-5655634)
Stagg Wabnik Law Group LLP
401 Franklin Avenue, Suite 300
Garden City, New York 11530
(516) 812-4550
dehrlich@staggwabnik.com
aslutsky@staggwabnik.com

Attorneys for Plaintiff
Shante McPherson

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
                                                                             Docket No.:
SHANTE MCPHERSON,
                                                                             COMPLAINT
                              Plaintiff,

        -against-
                                                                             JURY TRIAL DEMANDED
CITY OF NEW YORK, and CYNTHIA BRANN,
individually,

                              Defendants.
-------------------------------------------------------------------------X




        Plaintiff Shante McPherson (“Plaintiff”), by her attorneys, Stagg Wabnik Law Group

LLP, complaining of Defendants City of New York (the “City”) and Cynthia Brann (“Brann”)

(collectively “Defendants”), herein alleges as follows:

                                           NATURE OF THE ACTION

        1.       Plaintiff rose through the ranks to become a Captain in the New York City

Department of Corrections (“DOC”) until she was unlawfully discriminated against by

Defendants solely based upon her sex. Plaintiff brings this action against Defendants for

discrimination in violation of Title VII of the Civil Rights Act of 1964, as amended (“Title VII”),


                                                        1
               Case 1:21-cv-00079-CM Document 1 Filed 01/06/21 Page 2 of 15




the New York State Human Rights Law (“NYSHRL”), N.Y. Exec. L. § 290 et seq., and the New

York City Human Rights Law (“NYCHRL”), N.Y.C. Admin. Code § 8-101 et seq. Defendants’

conduct was willful and showed a reckless disregard of Plaintiff’s rights, which caused and

continues to cause Plaintiff to suffer substantial economic and noneconomic damages, including

severe mental anguish and emotional distress.

                                    JURISDICTION AND VENUE

          2.      This Court has jurisdiction over this action under 28 U.S.C. § 1331.

          3.      Pursuant to 28 U.S.C. § 1367, this Court has jurisdiction over the New York State

and New York City claims by way of supplemental jurisdiction.

          4.      Venue is proper in this District pursuant to Title 28 U.S.C. § 1391(b) and (c) as

Plaintiff’s claims arose within this District.

          5.      On or about October 29, 2019, Plaintiff filed a Charge of Discrimination with the

Equal Employment Opportunity Commission alleging discrimination and retaliation on the basis

of sex. A copy of the EEOC Charge is attached as Exhibit A.

          6.      On or about December 4, 2020, the United States Department of Justice, Civil

Rights Division in conjunction with the EEOC issued a notice of right to sue because the matter

was with the EEOC for more than 180 days and the EEOC did not file suit. A copy of the Right

to Sue Notice is attached as Exhibit B.

          7.      This Complaint is being filed within 90 days of Plaintiff’s receipt of the EEOC

notice.




                                                   2
            Case 1:21-cv-00079-CM Document 1 Filed 01/06/21 Page 3 of 15




                                          THE PARTIES

       8.      Plaintiff is an individual residing in Kings County, in the State of New York, and

is employed by Defendants as a Corrections Officer. Before Plaintiff worked for Defendants, she

served in the United States Army for eight years and was honorably discharged.

       9.      At all relevant times herein, the City of New York is a municipality located within

the State of New York and operates several administrative agencies including the DOC.

       10.     At all relevant times herein, Brann was the Commissioner of the DOC and has the

power at the DOC to, inter alia, hire and fire employees, demote and promote employees, and

maintain their employment records.

       11.     At all relevant times herein, Defendants maintained a workforce of over fifteen

employees.

                                     STATEMENT OF FACTS

       12.     On or about December 22, 2011, Plaintiff was hired as a Corrections Officer.

       13.     As a Corrections Officer, Plaintiff oversaw the custody and control of inmates.

For example, Plaintiff would perform various tasks such as pat down frisking, writing

infractions, making sure inmates went to clinics and reported to visits on time, and ensuring

inmates were provided with food.

       14.     Plaintiff also worked as an Academy Instructor and trained new recruits.

Plaintiff’s skills and dedication to the DOC were well-documented, and at one point was

awarded “employee of the month.”

       15.     Plaintiff worked extremely hard at the DOC and was eventually promoted to

Captain on or about September 28, 2018. When Plaintiff was promoted, she worked at the Otis

Bantum Correctional Center.



                                                3
           Case 1:21-cv-00079-CM Document 1 Filed 01/06/21 Page 4 of 15




        16.     In her new role as a Captain, Plaintiff continued her duties as a Corrections

Officer, but was also given additional duties, such as investigating infractions; responding to

alarms in the event of an inmate fight; investigating recovered contraband; using force packages;

writing up officers (if necessary); providing disciplinary actions; conducting roll call; filling out

paperwork; investigating 311 complaints from inmates; supervising the enhanced supervision

housing area (which is the division where inmates need captain escorts for any visits; and cuff

and shackle inmates). Newly promoted individuals, such as Plaintiff, are subject to a one-year

probationary period as a captain.

        17.     Plaintiff performed her job extremely well and was never disciplined. In fact,

during her entire career at the DOC, she was never written-up or subject to any disciplinary

actions.

        18.     On or about December 8, 2018, Plaintiff was wrongfully arrested for allegedly

driving while intoxicated. She was not driving while intoxicated, but rather fell asleep in her car

while looking for a parking spot in Brooklyn after working a double-shift at the DOC.

        19.     In mid-December 2018, approximately one week after Plaintiff was arrested, the

DOC told Plaintiff to bring her disposition to the DOC, i.e., the ultimate result of any charges

stemming from the arrest.

        20.     Even though Plaintiff was not driving while intoxicated, rather than incur the

expense of fighting the charge in court, Plaintiff accepted a plea bargain where she only had to

plead guilty to a traffic device violation. The plea bargain was contingent upon the completion

of a court ordered program, which involved installing a device in Plaintiff’s car and providing a

urinalysis every week.

        21.     Plaintiff successfully completed the program without incident, and on or about

September 6, 2019, her charge was officially reduced to disobeying a traffic device.

                                                    4
          Case 1:21-cv-00079-CM Document 1 Filed 01/06/21 Page 5 of 15




       22.     However, before Plaintiff’s disposition was issued and with just one month

remaining on her probation as Captain, Defendants demoted Plaintiff to Corrections Officer in or

around July 2019 without providing her with any reason. Plaintiff was also relocated to the Anna

M. Kross Center, which is where she currently works.

       23.     Plaintiff’s demotion and the DOC’s failure to reinstate her after she received her

traffic violation disposition was solely based on her sex because other similarly situated male

Captains, who during their probation were convicted of more serious offenses or disciplined for

other serious violations of DOC policy, were either not demoted or were reinstated back to

Captain after being briefly demoted, while Plaintiff was demoted and not reinstated even though

she was only convicted of a traffic device violation.

       24.     For example, a male corrections officer, Bernard Mathis (“Mathis”), was hired

and promoted to Captain at the same time as Plaintiff. During his probationary period, Mathis

was arrested for driving while intoxicated at some point after December 8, 2018. This is the same

purported crime Plaintiff was arrested for. Mathis, however, pled guilty to driving while abilities

impaired, an offense far more serious than what Plaintiff pled to, and was demoted to

Corrections Officer in or around July 2019. One month later, in or about August 2019,

Defendants reinstated Mathis to his position of Captain. The offense for which Mathis was

convicted was more serious than Plaintiff’s conviction for a traffic device violation, yet he was

reinstated to Captain, and Plaintiff was not.

       25.     Another male captain, Jason Soto (“Soto”), was promoted to Captain in the same

class as Plaintiff. Soto was subsequently demoted because of an improper use of force on a

prisoner. However, despite Soto’s excessive force violation, he was reinstated to Captain a few

months later. In contrast, a female captain, Shara Perry (“Perry”), who was also promoted to



                                                 5
            Case 1:21-cv-00079-CM Document 1 Filed 01/06/21 Page 6 of 15




Captain in the same class as Plaintiff, was demoted because of an improper use of force on a

prisoner, but was not reinstated to her position of Captain. Even though Soto and Perry were

demoted from the Captain position for the same offense, Soto was reinstated to Captain while

Perry remains working as a Corrections Officer. To make matters worse, Perry was demoted and

not reinstated even though this was the first time in her career that she received discipline for

excessive force, whereas Soto had a long history of using excessive force when a Corrections

Officer.

       26.     A third male captain, Peter Jean-Baptist (“Jean-Baptist”), was arrested in or

around May 2019 on a domestic violence charge during the one-year captain probationary

period, but was never demoted. Even though Jean-Baptist was arrested for a violent crime, he

was not demoted from his Captain position, yet Plaintiff, who was convicted of only a traffic

device infraction was demoted and not reinstated.

       27.     Plaintiff complained about Defendants’ discriminatory and disparate treatment of

her to her union delegate. The union delegate informed Plaintiff that Brann advised him that

Plaintiff’s demotion was based on her arrest and because she supposedly refused to blow into a

breathalyzer device when she was pulled over. Brann’s purported reason for demoting Plaintiff

and not reinstating her is a pretext for discrimination because Mathis, a male employee, was

arrested for the same offense as Plaintiff and pled guilty to an offense far more serious than the

violation Plaintiff pled to, yet he was reinstated. Additionally, the excuse that Plaintiff was not

reinstated because she supposedly refused to blow into the breathalyzer is bogus because such

claim was dismissed during a Department of Motor Vehicle Hearing several months prior to the

demotion.




                                                6
           Case 1:21-cv-00079-CM Document 1 Filed 01/06/21 Page 7 of 15




        28.     Realizing that Defendants reasons for not reinstating Plaintiff to Captain were

clearly bogus in light of Mathis’s reinstatement, Brann also told Plaintiff’s union delegate that

Defendants left Plaintiff in the role of Corrections Officer because Plaintiff did not provide

Defendants with details about the process of reducing her charge. However, Plaintiff was fully

transparent with Defendants about the arrest and conviction of violating a traffic device. To the

extent Defendants needed more information, they neither requested any additional information,

nor provided Plaintiff with an opportunity to explain her plea or the program she attended.

        29.     The falsity of Defendants proffered reasons for not reinstating her is demonstrated

by the fact even after Defendants indisputably became aware of all of the facts regarding

Plaintiff’s plea to a traffic device violation, they still refused to reinstate her back to her position

of Captain.

        30.     Defendants created false reasons to keep Plaintiff in the demoted role of

Corrections Officer, while bending over backwards to reinstate similarly situated male officers

back to their position as Captain, or keep the similarly situated males in the position of Captain.

Defendants disparate treatment of Plaintiff as compared to the male Captains and Corrections

Officers is blatant sex discrimination. As described above, Defendants discriminated against

Plaintiff on the basis of her sex.

        31.     When Mathis plead guilty to a far more serious offense than Plaintiff, he was

reinstated to Captain after a brief demotion. When Soto and Jean-Baptiste were cited for their

violent behavior, Soto was reinstated to the position of Captain after a brief demotion and Jean-

Baptiste was never even demoted. Yet, when Perry, a female Captain, committed an excessive

force violation, she was demoted and never reinstated to the position of Captain. Even though




                                                   7
            Case 1:21-cv-00079-CM Document 1 Filed 01/06/21 Page 8 of 15




Plaintiff was only convicted for a traffic device violation, she was demoted and never reinstated

to the position of Captain.

       32.      As described above, Defendants engaged in a blatant double-standard, treating

female officers far more harshly than male officers. Defendants clearly demonstrated a pattern

and practice of favoring male employees over female employees.

       33.      To date, Plaintiff (and Perry) remain in the role of Corrections Officer while

Mathis, Soto and Jean-Baptiste are working in the role as Captain.

                          AS AND FOR A FIRST CAUSE OF ACTION
                                     AGAINST THE CITY
                   (Discrimination on the Basis of Sex in Violation of Title VII)

       34.      Plaintiff hereby repeats, realleges, and reiterates each and every allegation made

in the above paragraphs of this Complaint as if set forth herein more fully at length.

       35.      Plaintiff is a member of a protected class in that she is female.

       36.      Plaintiff, as described supra, was subjected to discriminatory and sex-based

actions, as she was treated in a disparate fashion as compared to male Captains and Correction

Officers.

       37.      Plaintiff suffered an adverse action because she was female, by, inter alia, being

demoted from Captain to Corrections Officer, by not reinstating her to the position of Captain,

and otherwise treating her in a disparate fashion as compared to the male Corrections Officers

and Captains.

       38.      The demotion and failure to reinstate Plaintiff was a result of Defendants’ blatant

misogyny and favoritism toward male employees.

       39.      As a result of the sex discrimination, Plaintiff suffered and continues to suffer

severe mental anguish and emotional distress, including, but not limited to, depression,



                                                  8
            Case 1:21-cv-00079-CM Document 1 Filed 01/06/21 Page 9 of 15




humiliation, embarrassment, loss of enjoyment of life, stress and anxiety, loss of self-esteem and

self-confidence, and emotional pain and suffering for which she is entitled to an award of

compensatory damages.

       40.     As a result of the sex discrimination, Plaintiff has suffered, and continues to suffer

from, lost wages, loss of future compensation, loss of seniority, and losses to her pension, as well

as other monetary damages.

       41.     Plaintiff was damaged in an amount that exceeds any jurisdictional requirements

of the Court, which will be determined at trial, and Plaintiff is entitled to punitive damages and

attorneys’ fees and costs due to the willfulness of Defendants’ discrimination.

       42.     Plaintiff also seeks reinstatement to the position of Captain through injunction.

                        AS AND FOR A SECOND CAUSE OF ACTION
                                AGAINST ALL DEFENDANTS
                        (Discrimination on the Basis of Sex in Violation of
                             New York Executive Law § 290 et seq.)

       43.     Plaintiff hereby repeats, realleges, and reiterates each and every allegation made

in the above paragraphs of this Complaint as if set forth herein more fully at length.

       44.     Executive Law § 296(1)(a) provides that: “It shall be an unlawful discriminatory

practice for an employer . . . because of an individual’s sex . . . to discharge from employment

such individual or to discriminate against such individual in compensation or in terms, conditions

or privileges of employment.”

       45.     Plaintiff is a member of a protected class in that she is female.

       46.     Plaintiff, as described supra, was subjected to discriminatory and sex-based

actions, as she was treated in a disparate fashion as compared to male Captains and Corrections

Officers.




                                                 9
         Case 1:21-cv-00079-CM Document 1 Filed 01/06/21 Page 10 of 15




       47.      Plaintiff suffered an adverse action because she was female, by, inter alia, being

demoted from Captain to Corrections Officer, by not being reinstated to the position of Captain,

and otherwise being treated in a disparate fashion as compared to the male Corrections Officers

and Captains.

       48.      By engaging in the foregoing conduct, Defendants acted with malice and/or with

reckless disregard for Plaintiff’s rights under the New York Executive Law § 296 et seq.

       49.      As a direct and proximate result of Defendants’ sex discrimination in violation of

Executive Law § 296, Plaintiff suffered, and continues to suffer severe mental anguish and

emotional distress, including but not limited to depression, humiliation, embarrassment, stress

and anxiety, loss of self-esteem and self-confidence, and emotional pain and suffering for which

she is entitled to an award of compensatory damages.

       50.      As a direct and proximate result of Defendants’ sex discrimination, Plaintiff

suffered loss of wages, loss of future compensation, loss of seniority and losses to her pension, as

well as other monetary damages.

       51.      As a direct and proximate result of Defendants’ unlawful and discriminatory

actions in violation of Executive Law § 296, Plaintiff is entitled to punitive damages, plus

attorneys’ fees and costs.

       52.      Plaintiff also seeks reinstatement to her position of Captain through an injunction.

                       AS AND FOR A THIRD CAUSE OF ACTION
                                     AGAINST BRANN
          (Aiding and Abetting in Violation of New York Executive Law § 290 et seq.)

       53.      Plaintiff hereby repeats, realleges, and reiterates each and every allegation made

in the above paragraphs of this Complaint as if set forth herein more fully at length.




                                                 10
          Case 1:21-cv-00079-CM Document 1 Filed 01/06/21 Page 11 of 15




       54.     Executive Law § 296(6) provides that: “It shall be an unlawful discriminatory

practice for any person to aid, abet, incite, compel or coerce the doing of any of the acts

forbidden under this article, or to attempt to do so.”

       55.     As described above Brann engaged in conduct that was discriminatory based on

sex.

       56.     Brann knowingly and/or recklessly aided, abetted, incited, compelled, and

coerced the unlawful employment practices and discrimination against Plaintiff in violation of

Executive Law § 296(6) by actively participating in the unlawful conduct set forth above, e.g.,

making the decision to demote Plaintiff, making the decision not to reinstate Plaintiff to the

position of Captain, reinstating similarly situated male employees to the Captain position, not

demoting similarly situated male employee from the Captain position, and proffering obviously

bogus reasons for her disparate treatment of the female Captains and Corrections Officers.

       57.     As a direct and proximate result of Defendants’ aiding and abetting in violation of

Executive Law § 296(6), Plaintiff suffered and continues to suffer, monetary losses, including

but not limited to, loss of past and future income, compensation and benefits, for which she is

entitled to an award of monetary damages and other relief.

       58.     As a direct and proximate result of Defendants’ discrimination in violation of

Executive Law § 296(6), Plaintiff suffered, and continues to suffer from, severe mental anguish

and emotional distress, including but not limited to depression, humiliation, embarrassment,

stress and anxiety, loss of self-esteem and self-confidence, and emotional pain and suffering for

which she is entitled to an award of compensatory damages.

       59.     As a direct and proximate result of Defendants’ unlawful and discriminatory

actions in violation of Executive Law § 296(6), Plaintiff is entitled to an award of monetary



                                                 11
           Case 1:21-cv-00079-CM Document 1 Filed 01/06/21 Page 12 of 15




damages, including, but not limited to, back pay, front pay, loss of seniority, and losses to her

pension.

       60.      As a direct and proximate result of Defendants’ unlawful and discriminatory

actions in violation of Executive Law § 296(6), Plaintiff is entitled to punitive damages, plus

attorneys’ fees and costs.

                        AS AND FOR A FOURTH CAUSE OF ACTION
                                AGAINST ALL DEFENDANTS
             (Sex Discrimination in Violation of New York City Administrative Code)

       61.      Plaintiff hereby repeats, realleges, and reiterates each and every allegation made

in the above paragraphs of this Complaint as if set forth herein more fully at length.

       62.      The Administrative Code of the City of New York § 8-107[1] provides that it

shall be an unlawful discriminatory practice: (1) For an employer or an employee or agent

thereof, because of the actual or perceived . . . gender . . . of any person, to refuse to hire or

employ or to bar or to discharge from employment such person or to discriminate against such

person in compensation or in terms, conditions or privileges of employment.

       63.      As described above, Defendants took adverse employment actions against

Plaintiff because of her sex by, among other things, demoting her from Captain to Corrections

Officer, by refusing to reinstate her as Captain, and otherwise treating her in a disparate fashion

as compared to the male Corrections Officers and Captains in violation of the New York City

Administrative Code Title 8.

       64.      As a direct and proximate result of Defendants’ sex discrimination in violation of

the Administrative Code, Plaintiff has been damaged, including lost compensation, lost future

compensation and benefits, losses to her seniority, losses to her pension, and emotional distress

and humiliation.



                                                12
         Case 1:21-cv-00079-CM Document 1 Filed 01/06/21 Page 13 of 15




       65.     Defendants’ conduct was willful, reckless, outrageous, intentional and/or

malicious, and Plaintiff is entitled to punitive damages and attorneys’ fees and costs.

       66.     Plaintiff also seeks reinstatement to the position as Captain by injunction.

                         AS AND FOR A FIFTH CAUSE OF ACTION
                                AGAINST ALL DEFENDANTS
                       (Aiding and Abetting Discrimination in Violation of
                              New York City Administrative Code)

       67.     Plaintiff hereby repeats, realleges, and reiterates each and every allegation made

in the above paragraphs of this Complaint as if set forth herein more fully at length.

       68.     Under the New York City Administrative Code Title 8-107(6), “it shall be an

unlawful discriminatory practice for any person to aid, abet, incite, compel or coerce the doing of

any of the acts forbidden under this chapter, or to attempt to do so.”

       69.     As detailed above, Brann aided and abetted Defendants’ discrimination and

harassment alleged above by participating in the discrimination to which Plaintiff was subjected

to in violation of the New York City Administrative Code Title 8-107.

       70.     As a result of the discrimination in which Brann participated, Plaintiff suffered

financial losses, extreme emotional distress, and physical illnesses and manifestations as a result

of the extreme emotional distress.

                                          JURY DEMAND

       71.     Plaintiff demands a jury trial on all issues to be tried.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment against Defendants:

       A. Declaring that Defendants engaged in unlawful employment practices prohibited by
          the federal laws, the laws of the State of New York, and the laws of the City of New
          York;




                                                 13
        Case 1:21-cv-00079-CM Document 1 Filed 01/06/21 Page 14 of 15




      B. Awarding Plaintiff damages in an amount to be determined at trial, but in any event in
         excess of the jurisdictional limit of any other court that might otherwise have
         jurisdiction over this matter, plus prejudgment interest, to compensate Plaintiff for all
         monetary and/or economic damages, including but not limited to past and future
         income, wages, compensation, seniority, pension losses, and other benefits of
         employment;

      C. Awarding Plaintiff damages in an amount to be determined at trial, but in any event in
         excess of the jurisdictional limit of any other court which might otherwise have
         jurisdiction over this matter, plus prejudgment interest, to compensate Plaintiff for all
         non-monetary and/or compensatory damages, including but not limited to,
         compensation for her severe mental anguish and emotional distress, humiliation,
         embarrassment, stress and anxiety, loss of self-esteem, self-confidence and personal
         dignity, emotional pain and suffering and other physical and mental injuries;

      D. Awarding Plaintiff damages for any and all other monetary and/or non-monetary
         losses suffered by Plaintiff in an amount to be determined at trial, but in any event in
         excess of the jurisdictional limit of any other court which might otherwise have
         jurisdiction over this matter, plus prejudgment interest;

      E. Ordering Defendants to reinstate Plaintiff to the position of Captain through an
         injunction or other equitable means;

      F. Awarding Plaintiff punitive damages in an amount to be determined at trial, but in
         any event in excess of the jurisdictional limit of any other court which might
         otherwise have jurisdiction over this matter;

      G. Awarding Plaintiff costs that Plaintiff has incurred in this action, as well as Plaintiff’s
         reasonable attorneys’ fees to the fullest extent permitted by law; and

      H. Awarding Plaintiff such other and further relief as this Court deems just and proper.

Dated: Garden City, New York
       January 5, 2021


                                                            Stagg Wabnik Law Group LLP


                                                     By: /s/ David R. Ehrlich
                                                            David R. Ehrlich (de-9786)
                                                            Amanda B. Slutsky (as-5655634)
                                                            Attorneys for Plaintiff
                                                            Shante McPherson
                                                            401 Franklin Avenue, Suite 300
                                                            Garden City, New York 11530
                                                            Tel: (516) 812-4550
                                               14
        Case 1:21-cv-00079-CM Document 1 Filed 01/06/21 Page 15 of 15




To:
      City of New York
      Office of the Comptroller
      1 Centre Street
      New York, NY 10007

      Cynthia Brann
      c/o City of New York
      Office of the Comptroller
      1 Centre Street
      New York, NY 10007




                                     15
